Citation Nr: 1140674	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-46 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to December 1996, to include service in the Southwest Asia Theatre of Operations.  This was followed by service in the U.S. Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, denying the Veteran's claim for service connection for a low back disorder.  

Pursuant to her request, the Veteran was afforded a videoconference hearing before the Board in July 2010, a transcript of which is of record.  Additional documentary evidence was received by the Board following the aforementioned hearing, and although it was not accompanied by a waiver for its initial review by the RO, it is a duplicate copy of evidence previously submitted and considered by the RO.  As such, there is no need to solicit a waiver of RO review or remand this matter to ensure that RO consideration be undertaken.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

Review of the record indicates that in connection with the Veteran's service in the Army Reserve, no formal request by VA has been made to date for medical examination and treatment records compiled during that period of Reserve service.  The Veteran it appears has submitted service department records consisting of an individual sick slip and outpatient treatment records from July 2004 with respect to her claimed low back disorder following an incident in which she reported having injured her low back when performing heavy lifting.  Remand to obtain all available Reserve examination and treatment records is deemed necessary.  

Testimony of the Veteran at her July 2010 hearing before the Board was to the effect that she had sustained an injury to her low back in July 2004 when lifting heavy equipment on active duty for training, which led to her variously diagnosed low back disorders.  On a VA medical examination in May 2007, a medical opinion was obtained that the Veteran's current lumbar spine disorder, diagnosed as arthropathy of the left sacroiliac joint, was not related to her remote lumbar strain in 2004.  The rationale provided by the VA examiner in May 2007 was that the Veteran had been treated in 2004 and returned to duty following the incident, that she had not complained further of any low back problems until June 2006, and that her 2004 low back problem was in the nature of a strain as opposed to the more localized condition involving sacroiliac joint dysfunction now present.  

The Veteran seeks additional medical examination and opinion from VA on the basis that, subsequent to the VA medical examination/opinion in May 2007, magnetic resonance imaging of her lumbar spine revealed scoliosis, loss of disc height, degenerative disc desiccation, a mild diffuse disc bulge osteophyte complex, mild facet and ligament hypertrophy at L5-S1, and mild foraminal narrowing with an anterior osteophyte at L5-S1.  The Board concurs, noting in addition that the foundation of the prior VA medical opinion is in question, given the absence of all pertinent Reserve medical records, as well as entries in service treatment records compiled during active duty as to low back injuries sustained in August 1990 and October 1991, for which she received medical assistance.  Specifically, in August 1990, an assessment of mechanical low back pain was entered following the Veteran's involvement in a motor vehicle accident and an assessment of mechanical low back pain and strain was offered in October 1991 in conjunction with the Veteran's lifting of heavy boxes three days' earlier.  These entries were not referenced by the VA examiner in May 2007, and must be addressed in connection with the additional VA examination herein sought by the Board and for which the Veteran has expressed willingness to report.  

As well, the Veteran has reported that much of her medical care has been received from private sources, including physicians, physical therapists, and chiropractors.  However, only limited records from private sources are now contained within the Veteran's VA claims folder, with only a course of private medical care for various reasons, including the low back, being shown in 2007 and 2008.  On remand, the Veteran should be afforded the opportunity of presenting any additional private medical records in support of her entitlement to service connection for a low back disorder and, if requested, VA should assist her in obtaining any such records.  

Accordingly, this case is REMANDED for the following actions:

1.  Identify the dates of the Veteran's service in the U.S. Army Reserve, including all periods of active duty for training and inactive duty training, and obtain all medical examination and treatment records compiled during that period of Reserve service for inclusion in the Veteran's VA claims folder.  

2.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

3.  Request in writing that the Veteran identify all private medical professionals from whom she has received medical examination or treatment for her claimed low back disorder, and upon receipt of authorization, assist the Veteran by obtaining all identified records for inclusion in her VA claims folder.  

4.  Thereafter, afford the Veteran a VA spine examination in order to ascertain the nature and etiology of her claimed low back disorder.  The claims folder should be made available to and reviewed by the examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  The examination should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses involving the low back should be fully set forth.  

The VA examiner is requested to address the following questions, providing a rationale for each opinion offered:

a)  Is it at least as likely as not (50 percent or greater probability) that any low back disorder now present originated in or during service or is otherwise attributable to military service or any event thereof, including inservice low back injuries in 1990, 1991, and 2004?  The Veteran's reported symptoms following these injuries must be considered.

b)  Is it at least as likely as not (50 percent or greater probability) that any arthritis of the Veteran's low back disorder now present was initially manifested during the one-year period following her separation from service in December 1996, and, if so, how and to what degree?  

Use by the examiner of the at least as likely as not language in responding is required. 

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus to service as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

5.  Lastly, readjudicate the issue remaining on appeal and if any benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


